THREADGILL, Chief Judge.
The state challenges the imposition of a downward departure sentence upon the ap-pellee, Nicole J. Fletcher, for committing a battery upon a pregnant woman. We reverse and remand for resentencing.
Pursuant to section 921.001(6), Florida Statutes (1995), the facts supporting the reasons for a downward departure must be established by a preponderance of the evidence. See also State v. Nathan, 632 So.2d 127 (Fla. 1st DCA 1994). The record we have been furnished in the instant case fails to set forth any evidence whatsoever to establish the facts supporting the reasons for the trial court’s downward departure. For that reason, the instant cause is reversed and remanded for resentencing within the guidelines.
Reversed and remanded.
SCHOONOVER and WHATLEY, JJ., concur.